Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2018

                                      No. 04-18-00344-CV

                                      John B. URBAHNS,
                                           Appellant

                                                v.

                                LSREF2 COBALT (TX), LLC,
                                        Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22479
                          Honorable Richard Price, Judge Presiding


                                         ORDER
        Appellee’s brief was due on November 16, 2018. Before the brief’s twice-extended due
date, the parties filed a joint motion to abate this appeal until November 30, 2018, to give them
time to participate in settlement discussions.
       The parties’ joint motion to abate this appeal is GRANTED. We ABATE this appeal
until November 30, 2018.
       We ORDER Appellant to file in this court not later than November 30, 2018, (1) a
motion to dismiss the appeal or (2) a motion to reinstate the appeal on the court’s docket so the
appeal may proceed.
       If the parties fail to settle, Appellee’s brief will be due on December 10, 2018.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court